Title: To George Washington from William MacIntosh, 12 June 1788
From: MacIntosh, William
To: Washington, George



Avignon 12th June 1788

The Letter, Sir, which you did me the honor to write, at Mount-Vernon, the 8th January, saluted me, here, the 28th May.
It appears, that the same Patriotic Zeal, & unaffected Equanimity, which have suffused your fame, both as a General, & as a Politician, accompany & guide your ideas into the recesses of a Citizen, & intercourse with Individuals. It is to such elevated Sentiments, Sir, that I feel myself indebted, for the ingenuous condescension of gratifying me with a Copy of the New Constitution composed by a Convention of the States of America, in September last. The memorable retreat, from a high military Command which terminated successfully, and from the dignities inseperable from Great achievements, to the Private Station of a Citizen, on your hereditary domain, without Show or Emolument, (which your Country, the unanimous Voice of all Europe,

and even the Enemies to Your Cause, have admired with Veneration) originated the institution of a Military Order, the Lustre whereof has been, in some degree, obscured by its universality; but, Sir, the late measure, was the well-timed ordeal, which promises to Crown with Permanency, the vigilant, perillous, & unremitted toils & dispositions of a Six Years Supreme Military Station in constant action. That conclusive measure, called you forth again, from a Private Station, to uphold the New Superstructure, not yet consolidated; and to rescue your Jarring Country from impending danger, by the powers of reasoning, & the irresistible confidence due to recent illustrious Services as a General. The result claims another honorary institution, which may properly be denominated the Civick Order, or the Order of Solon—a decoration, qualified to incite future emulation in the bosoms of Legislators, Magistrates, Cultivators, & merchants, & to inspire them with ideas worthy of those Characters; the true Springs of public Wealth & Grandeur; which are the natural qualities, & birth-right inheritances, of the People of North America.
It is flattering to me, Sir, on comparing the paper which you were pleased to transmit, & that which I took the liberty of submitting to your Consideration, (although the one was crossing the Atlantic, while the other was under decision in Philadelphia) to perceive so striking a resemblance in their Outlines & features. By the latest accounts from Great Britain (our most frequent vehicle of intelligence concerning the affairs of America) I see with pleasure, that the number of Provinces required to establish the new Constitution, by adopting the act of the Convention, were nearly completed. Without offending delicacy, may I presume, Sir, on this occasion also, to intrude an humble opinion, as a Salutary maxim in Legislation; It is—To be tender of amending acts, hastily—to avoid a multiplicity of articles—and to admit no terms or phrases in any Code of Jurisdiction, or Jurisprudence, that can be construed ambiguously. Some improvements may be found indispensable, at the beginning, but, perhaps, it may be productive of good, that Explanations, amendments, and abrogations be stored up, as in petto, for discussion & determination at the termination of a certain period of years. The reasonings & Votes on the several objects, during the term of one presidentship, being minuted & preserved apart, after such

an experience, every obscurity, ambiguity, & necessity, will become evident to the plainest demonstration. The Example of Britain, and of many other States in Europe, should open the Eyes & Senses of New Legislators. The original Constitution, and the rights of a free-people, should be so sacred & inviolable, that strong, emphatical, unequivocal words, should be selected from an entire language, as an infallible barrier, to preserve both, by a clause, solemnly and incontestably declaring the Congress of the United States, ipso facto, & in toto, suspended from all Legislative functions, (without discomposing the wheels of the Executive government,) and the people authorised, & obliged, to proceed to new Elections, on any rash assumption of power, derogatory to the original Constitution, or to the rights of the people, or innovations on either; unless accompanied with clauses suspending their Execution, untill the consent of the Provincial States are legally, and deliberately obtained.
Constitutionally frank, even to the borders of Enthusiasm, my mind disdains to flatter. Admiring virtue, Truth, & Generosity, in others, by inclination, I have always wished to practice them. These are not Spiritual, but they may be temporal Crimes, in the present Political age, to which I plead guilty. Therefore, the man who means well, and does not utter absurdities, or follies, cannot offend; far less will it receive so haughty an interpretation, when it comes addressed under the language of respect to General Washington. On this foundation I build my faith—and without apprehension of offending, I take my leave with sentiments of profound Esteem Sir Your most obedient, & most Humble Servant

W. MacIntosh

